Title: From Benjamin Franklin to Richard Bache, 14 April 1777
From: Franklin, Benjamin
To: Bache, Richard


Dear Son,
Passy, near Paris, April 14. 1777
The Bearer Mr. Guez, being well recommended to me as a skilful Surgeon, and otherwise of good Character for his Morals and Prudence, I recommend him to your Civilities and Advice, which as a Stranger he may have occasion for: And as he has not sufficient to pay his Passage here, and will not be able to provide such a Sum immediately there, I desire you to advance it for him out of my Money left in your Hands, and take his Bond for repayment in a Year. I request likewise that you will endeavour to introduce him to some Employment either in the Army or Navy; or if those are full, into some Town or Place where one of his Profession may be wanted. Ben and Temple continue well, with Your affectionate Father
B Franklin
R. Bache, Esqr
 
Addressed: To / Richard Bache, Esqr / Philadelphia
